*356OPINION
By THE COURT.
This is a motion filed by the appellees seeking an order dismissing the appeal on questions of law for the reason that no bill of exceptions has been filed as required by §2321.05 R. C.
The record discloses that the notice of appeal was filed on June 2, 1955, and that no bill of exceptions has been filed in the trial court within forty days after the overruling of the motion for a new trial. The cited section of the Code provides in part,
“When the decision is not entered on the record, * * *, the party excepting must reduce his exception to writing * *
The appellant is urging that the decision of the trial court has been made a part of the record and therefore a bill of exceptions is not necessary. We have examined the decision of the court which was properly filed in the trial court and is carried into the transcript, and find that it exemplifies the errors assigned by the appellant. The motion will, therefore, be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.